Name: Council Directive 90/44/EEC of 22 January 1990 amending Directive 79/373/EEC on the marketing of compound feedingstuffs
 Type: Directive
 Subject Matter: marketing;  consumption;  agricultural activity
 Date Published: 1990-01-31

 Avis juridique important|31990L0044Council Directive 90/44/EEC of 22 January 1990 amending Directive 79/373/EEC on the marketing of compound feedingstuffs Official Journal L 027 , 31/01/1990 P. 0035 - 0044 Finnish special edition: Chapter 3 Volume 32 P. 0010 Swedish special edition: Chapter 3 Volume 32 P. 0010 *****COUNCIL DIRECTIVE of 22 January 1990 amending Directive 79/373/EEC on the marketing of compound feedingstuffs (90/44/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 79/373/EEC (4), as last amended by Directive 87/235/EEC (5), lays down rules for the marketing of compound feedingstuffs within the Community; Whereas under present Community legislation Member States may, in certain cases, waive the Community rules, particularly as regards labelling and the choice of ingredients; Whereas, with a view to the completion of the internal market, all national derogations liable further to inhibit free movement of compound feedingstuffs or creating unequal conditions of competition should be eliminated; Whereas the most appropriate method of eliminating all present disparities relating to labelling rules is to fix - at Community level - a list of declarations which, in each case, must be given or may be given on a voluntary basis by the person responsible for labelling; Whereas, as regards labelling, the purpose of Directive 79/373/EEC is to ensure that stock farmers are informed objectively and as accurately as possible as to the composition and use of feedingstuffs; whereas it is important to ensure that the accuracy of the declarations made can be officially verified, in accordance with the relevant provisions laid down in the Directive, at all stages of marketing of the feedingstuffs; Whereas the declaration of the ingredients in feedingstuffs constitutes, in certain cases, an important item of information for stock farmers; Whereas the quantitative determination of the ingredients in feedingstuffs for production animals raises at the present time, as regards verification, difficulties, mainly because of the nature of the products used, of the complexity of the mixtures made or the manufacturing methods adopted; Whereas, accordingly, it is appropriate - at this stage - to prefer, at least for feedingstuffs for production animals, a flexible declaration arrangement confined to the indication of the feedingstuff ingredients without stating their quantity; whereas the possibility must also be retained of creating categories making it possible to group under a single name several ingredients; whereas, since categories of ingredients have already been established by Commission Directive 82/475/EEC (6) for compound feedingstuffs intended for pets, similar provisions should be adopted for the other feedingstuffs; Whereas special provisions are needed for the labelling of feedingstuffs for pets to allow for the special character of this kind of feedingstuff; Whereas manufacturers of compound feedingstuffs must be free to provide the stock farmer with information other than that specifically laid down in Directive 79/373/EEC, but provision of such additional information should be made subject to certain conditions or restrictions to ensure fair competition between manufacturers and to ensure that such information is objective; Whereas Directive 79/373/EEC now enables Member States to require that compound feedingstuffs be manufactured on the basis of specified ingredients or be free of certain ingredients; whereas the obstacles resulting from such limitations must be eliminated by adopting, at Community level, a list of ingredients used for the manufacture of compound feedingstuffs and a list of ingredients use of which must be prohibited for health reasons; Whereas the list of ingredients which can be used in feedingstuffs cannot be exhaustive owing to the great diversity of products and by-products which may be used, to the constant development of food technology and to the need not to restrict the choice of manufacturers; whereas it is sufficient to draw up an inventory of the main ingredients normally used in the manufacture of compound feedingstuffs; Whereas that inventory must specify the common names to be used to designate the various ingredients and the descriptions with which they must comply in order to qualify for such names; Whereas the description given of the various ingredients might prove insufficient on its own to distinguish products which are very close but sometimes different in quality; whereas provision should be made for such special cases for the additional possibility of laying down minimum compositional requirements; Whereas the list of ingredients which may be used in the manufacture of compound feedingstuffs is not exhaustive; whereas the Member States are accordingly required to allow compound feedingstuffs marketed within the Community to contain ingredients other than those included on the abovementioned list provided that such products are of sound, genuine and merchantable quality and that they are designated by specific names preventing any confusion with ingredients qualifying for a name established at Community level; Whereas the establishment of the list of the main ingredients normally used and marketed for the preparation of compound feedingstuffs and the establishment of the list of ingredients use of which must be prohibited in the future are measures of a scientific nature; whereas, to facilitate the adoption of such measures, the procedure introducing close cooperation between the Member States and the Commission within the Standing Committee for Feedingstuffs should be followed; Whereas, in order to ensure compliance with the requirements concerning compound feedingstuffs, Member States must provide for appropriate inspections by sampling not only during marketing but also during the manufacture of feedingstuffs; whereas the latter method of inspection may in particular cover the manufacturers' written records, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 79/373/EEC is hereby amended as follows: 1. The following point is added to Article 1 (2): '(g) the approximation of the laws of the Member States relating to the making up, by mass or by volume, of certain prepackaged products.' 2. The following point is added to Article 2: '1. the minimum storage life of a compound feedingstuff: that the date until which, under proper storage conditions, that feedingstuff retains its specific properties.' 3. Article 5 is replaced by the following: 'Article 5 1. Member States shall prescribe that compound feedingstuffs may not be marketed unless the particulars listed below, which shall be clearly visible, legible and indelible and for which the manufacturer, packer, importer, seller or distributor established within the Community shall be held responsible, are shown, in a space provided for that purpose, on the packaging, on the container or on a label attached thereto: (a) the description "complete feedingstuff", "complementary feedingstuff", "mineral feedingstuff", "molassed feedingstuff", "complete milk replacer feed" or "complementary milk replacer feed", as appropriate; (b) the species or category of animal for which the compound feedingstuff is intended; (c) directions for the proper use of the feedingstuff indicating the purpose for which the feedingstuff is intended; (d) for all compound feedingstuffs except those intended for pets other than dogs and cats: the ingredients to be declared in accordance with Article 5c; (e) where appropriate, the declarations of the analytical constituents in the cases provided for in Part A of the Annex; (f) as relevant to the case, the declarations provided for in Part B of the Annex in columns 1, 2 and 3; (g) the name or business name and the address or registered place of business of the person responsible for the particulars referred to in this paragraph; (h) the net quantity expressed in units of mass in the case of solid products, and in units of mass or volume in the case of liquid products; (i) the minimum storage life, to be indicated in accordance with Article 5d (1); (j) the batch number if the date of manufacture is not given. 2. Member States shall prescribe that compound feedingstuffs, when marketed in tankers or similar vehicles or in accordance with Article 4 (2), shall be accompanied by a document containing the particulars referred to in paragraph 1 of this Article. For small quantities of feedingstuffs intended for the final user, these particulars may be brought to the purchaser's attention by means of an appropriate notice at the point of sale. 3. Member States shall prescribe that, in conjunction with the particulars listed in paragraph 1, only the following additional particulars may be put in the space referred to in paragraph 1: (a) the identification mark or trade mark of the person responsible for the labelling particulars; (b) the name or business name and the address or registered place of business of the manufacturer, if this is not the person responsible for the labelling particulars; (c) where appropriate, the batch number; (d) the country of production or manufacture; (e) the price of the product; (f) the description or trade name of the product; (g) for compound feedingstuffs intended for pets other than dogs and cats: the ingredients to be declared in accordance with Article 5c; (h) where appropriate, particulars relating to the provisions of Article 14 (a); (i) an indication of the physical condition of the feedingstuff or the specific processing it has undergone; (j) where appropriate, the declarations of the analytical constituents in the cases provided for in Part A of the Annex; (k) the declarations provided for in Part B of the Annex in columns 1, 2 and 4; (l) the date of manufacture to be indicated in accordance with Article 5d (2). 4. Member States may, for feedingstuffs produced and marketed in their territories: (a) permit the particulars specified in paragraph 1 (b) to (f) and (h) to be shown only in an accompanying document; (b) prescribe an official code number enabling the manufacturer to be identified where the latter is not responsible for the labelling particulars. 5. Member States shall prescribe that: (a) in the case of compound feedingstuffs constituted from no more than three ingredients, the particulars referred to in paragraph 1 (b) and (c) shall not be required where the ingredients used appear clearly in the description; (b) in the case of whole grain mixes, the declarations referred to in paragraph 1 (e) and (f) shall not be required; they may, however, be provided; (c) the descriptions "complete feedingstuff" or "complementary feedingstuff" in respect of feedingstuffs intended for pets other than dogs or cats may be replaced by the description "compound feedingstuff". In this case, the declarations required or allowed under this Article shall be those laid down for complete feedingstuffs; (d) the minimum storage life, the net quantity and the batch reference number may be marked outside the space reserved for the labelling particulars referred to in paragraph 1; in this case, the relevant expressions shall be accompanied by an indication of where the information appears. 6. For compound feedingstuffs for pets, the descriptions: (a) in English "compound feedingstuff", "complementary feedingstuff", and "complete feedingstuff" may be replaced by the descriptions "compound pet food", "complementary pet food" and "complete pet food" respectively; (b) in Spanish "pienso" may be replaced by the description "alimento"; (c) in Dutch "mengvoeder", "aanvullend diervoeder" and "volledig diervoeder" may be replaced by the descriptions "samengesteld voeder", "aanvullend samengesteld voeder" and "volledig samengesteld voeder" respectively.' 4. Articles 5a and 5b are deleted. 5. The following Articles are inserted: 'Article 5c 1. Where a declaration of the ingredients is provided, all the ingredients must be mentioned. 2. The listing of ingredients shall be subject to the following rules: (a) compound feedingstuffs intended for animals other than pets: listing of ingredients in descending order by weight; (b) compound feedingstuffs intended for pets: listing of ingredients either indicating the amount contained or naming them in descending order by weight. 3. The ingredients shall be described by their specific names; however, categories grouping several ingredients will be established in accordance with Article 10 (a); in that case, the indication of the specific name of the ingredient may be replaced by the name of the category to which the ingredient belongs. Use of one of these two forms of declaration shall exclude use of the other save where one of the ingredients used belongs to none of the categories which have been defined; in that case the ingredient, designated by its specific name, shall be mentioned in order of importance by weight in relation to the categories. 4. Where no measure has been adopted under Article 10 (a), Member States may retain the ingredient categories they have determined and allow the indication of the ingredients to be replaced by that of the categories. 5. The labelling of compound feedingstuffs for pets may also draw particular attention to the presence or low content of one or more ingredients which are essential aspects of the characteristics of the feedingstuff. In such a case, the minimum or maximum content, expressed in terms of percentage by weight of the ingredient(s) incorporated, must be clearly indicated either opposite the declaration drawing special attention to the ingredient(s) or in the list of ingredients or by mentioning the ingredient(s) and the percentage(s) by weight concerned opposite the corresponding category of ingredients. Article 5d 1. The minimum storage life shall be given by the following indications: - "use before . . ." followed by the date (day, month and year) in the case of microbiologically highly perishable feedingstuffs; - "best before . . ." followed by the date (month and year) in the case of other feedingstuffs. Where other Community provisions concerning compound feedingstuffs require indication of a minimum storage life, only the earliest date shall be indicated. 2. The date of manufacture shall be expressed as follows: "manufactured . . . . (days, months, or year(s)) before the minimum storage life expiry date indicated". Where Article 5 (5) (d) applies, the abovementioned entry shall be followed by an indication of where that storage life is indicated. Article 5e The person responsible for the labelling particulars of a compound feedingstuff may provide information in addition to that required under this Directive. However, such information: - may not be designed to indicate the presence or content of analytical constituents other than those the declaration of which is provided for in Article 5, - must not mislead the user, in particular by attributing to the feedingstuff effects or properties that it does not possess or by suggesting that it possesses special characteristics when in fact all similar feedingstuffs possess such characteristics, - must not claim that the feedingstuff will prevent, treat or cure a disease, - must relate to objective or quantifiable factors which can be substantiated, - must be clearly separated from all the particulars specified in Article 5.' 6. Article 6 is replaced by the following: 'Article 6 Member States shall prescribe that the general provisions contained in Part A of the Annex shall apply to the marketing of compound feedingstuffs.' 7. Articles 7 and 8 are deleted. 8. Article 10 is replaced by the following Articles: 'Article 10 In accordance with the procedure laid down in Article 13 and in the light of advances in scientific and technical knowledge: (a) categories grouping several ingredients shall be established not later than 22 January 1991; (b) a non-exclusive list of the main ingredients normally used and marketed for the preparation of compound feedingstuffs intended for species other than pets shall be established; for each of the products, the list shall establish a common name and description; in addition, in certain cases, minimum composition of requirements may also be laid down if such measures are found to be necessary for the better identification of ingredients; (c) a list shall be established of ingredients the use of which is prohibited in compound feedingstuffs for public or animal health reasons; (d) methods of calculating the energy value of compound feedingstuffs may be established; (e) amendments to the Annex and to the lists referred to in (b) and (c) above shall be adopted. Article 10a 1. Member States shall prescribe that the ingredients included on the list referred to in Article 10 (b) may be declared as such only under the names specified therein and on condition that they correspond to the descriptions and comply with any possible minimum compositional requirements contained therein. 2. Without prejudice to the measures referred to in Article 10 (c), Member States shall also allow the marketing of ingredients other than those on the list referred to in Article 10 (b) provided that they are of sound, genuine and merchantable quality and are declared under other names which cannot mislead the purchaser.' 9. Article 11 is replaced by the following: 'Article 11 For the purposes of marketing between the Member States, the particulars referred to in Article 5 shall be given in at least one of the national or official languages of the country of destination.' 10. Article 12 is replaced by the following: 'Article 12 Member States shall make all necessary arrangements for official inspection during manufacture or marketing, at least by sampling, in order to ensure compliance with the requirements of this Directive.' 11. The Annex is replaced by the Annex attached to this Directive. Article 2 Member States shall bring into force on 22 January 1992 the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 January 1990. For the Council The President M. O'KENNEDY (1) OJ No C 178, 7. 7. 1988, p. 4 and OJ No C 100, 21. 4. 1989, p. 10. (2) OJ No C 12, 16. 1. 1989, p. 382. (3) OJ No C 23, 20. 1. 1989, p. 10. (4) OJ No L 86, 6. 4. 1979, p. 30. (5) OJ No L 102, 14. 4. 1987, p. 54. (6) OJ No L 213, 21. 7. 1982, p. 27. ANNEX 'ANNEX PART A General provisions 1.2 // 1. // The levels indicated or to be declared relate to the weight of the compound feedingstuff as such, unless otherwise stated. // 2. // The feedingstuff's moisture content must be stated if it exceeds: // // - 7 % in the case of milk replacer feeds and other compound feedingstuffs with a milk-product content exceeding 40 %, // // - 5 % in the case of mineral feedingstuffs containing no organic substances, // // - 10 % in the case of mineral feedingstuffs containing organic substances, // // - 14 % in the case of other compound feedingstuffs. // // In the case of compound feedingstuffs with a moisture content not exceeding the limits stated in the paragraphs above, that content may also be declared. // 3. // The level of ash insoluble in hydrochloric acid shall not exceed 3,3 % of the dry matter in the case of compound feedingstuffs composed mainly of rice by-products and 2,2 % of the dry matter in other cases. // // However, the 2,2 % level may be exceeded in the case of: // // - compound feedingstuffs containing authorized mineral binding agents, // // - mineral compound feedingstuffs, // // - compound feedingstuffs containing more than 50 % of sugar beet chips or sugar beet pulp, // // - compound feedingstuffs intended for farmed fish with a fish meal content of over 15 %, // // provided that the level is declared as a percentage of the feedingstuff as such. // // In the case of compound feedingstuffs with a level of ash insoluble in hydrochloric acid not exceeding the limits stated in the paragraphs above, that level may also be declared. // 4. // The iron level in milk replacer feeds for calves of a live weight less than or equal to 70 kilograms must be at least 30 milligrams per kilogram of the complete feedingstuff at a moisture content of 12 %. // 5. // Where, on official inspection pursuant to Article 12, the composition of a compound feedingstuff other than for pets is found to depart from the declared composition, the following minimum tolerances shall be permitted, subject to Article 3: // 5.1. // Where the content recorded is less than the declared content: // 5.1.1. // Crude protein: // // - 2 units for declared contents of 20 % or more, // // - 10 % of the declared content for declared contents of less than 20 % but not less than 10 %, // // - 1 unit for declared contents of less than 10 %. // 5.1.2. // Total sugar: // // - 2 units for declared contents of 20 % or more, // // - 10 % of the declared content for declared contents of less than 20 % but not less than 10 %, // // - 1 unit for declared contents of less than 10 %. // 5.1.3. // Starch and total sugar plus starch: // // - 2,5 units for declared contents of 25 % or more, // // - 10 % of the declared content for declared contents of less than 25 % but not less than 10 %, // // - 1 unit for declared contents of less than 10 %. // 5.1.4. // Crude oils and fats: // // - 1,5 units for declared contents of 15 % or more, // // - 10 % of the declared content for declared contents of less than 15 % but not less than 8 %, // // - 0,8 unit for declared contents of less than 8 %. // 5.1.5. // Sodium, potassium and magnesium: // // - 1,5 units for declared contents of 15 % or more, // // - 10 % of the declared content for declared contents of less than 15 % but not less than 7,5 %, // // - 0,75 unit for declared contents of less than 7,5 % but not less than 5 %, // // - 15 % of the declared content for declared contents of less than 5 % but not less than 0,7 %, // // - 0,1 unit for declared contents of less than 0,7 %. // 5.1.6. // Total phosphorus and calcium: // // - 1,2 units for declared contents of 16 % or more, // // - 7,5 % of the declared content for declared contents of less than 16 % but not less than 12 %, // // - 0,9 unit for declared contents of less than 12 % but not less than 6 %, // // - 15 % of the declared content for declared contents of less than 6 % but not less than 1 %, // // - 0,15 unit for declared contents of less than 1 %. // 5.1.7. // Methionine, lysine and threonine: // // - 15 % of the declared content. // 5.1.8. // Cystine and tryptophan: // // - 20 % of the declared content. // 5.2. // Where the content recorded is more than the declared content: // 5.2.1. // Moisture: // // - 1 unit for declared contents of 10 % or more, // // - 10 % of the declared content for declared contents of less than 10 % but not less than 5 %, // // - 0,5 unit for declared contents of less than 5 %. // 5.2.2. // Crude ash: // // - 1 unit for declared contents of 10 % or more, // // - 10 % of the declared content for declared contents of less than 10 % but not less than 5 %, // // - 0,5 unit for declared contents of less than 5 %. // 5.2.3. // Crude fibre: // // - 1,8 units for declared contents of 12 % or more, // // - 15 % of the declared content for declared contents of less than 12 % but not less than 6 %, // // - 0,9 unit for declared contents of less than 6 %. // 5.2.4. // Ash insoluble in hydrochloric acid: // // - 1 unit for declared contents of 10 % or more, // // - 10 % of the declared content for declared contents of less than 10 % but not less than 4 %, // // - 0,4 unit for declared contents of less than 4 %. // 5.3. // Where the variation noted is in the opposite direction to those referred to respectively in 5.1 and 5.2 // 5.3.1. // - crude protein, crude oils and fats, total sugar, starch: tolerance twice that permitted for these substances in 5.1, // // - total phosphorus, calcium, potassium, magnesium, sodium, crude ash, crude fibre: tolerance three times that permitted for those substances in 5.1 and 5.2. // 6. // Where, on official inspection pursuant to Article 12, the composition of a compound feedingstuff for pets is found to depart from the declared composition, the following minimum tolerances shall be permitted, subject to Article 3: // 6.1. // Where the content recorded is less than the declared content: // 6.1.1. // Crude protein: // // - 3,2 units for declared contents of 20 % or more, // // - 16 % of the declared content for declared contents of less than 20 % but not less than 12,5 %, // // - 2 units for declared contents of less than 12,5 %. // 6.1.2. // Crude oils and fats: // // - 2,5 units of the declared content. // 6.2. // Where the content recorded is more than the declared content: // 6.2.1. // Moisture: // // - 3 units for declared contents of 40 % or more, // // - 7,5 % of the declared content for declared contents of less than 40 % but not less than 20 %, // // - 1,5 units for declared contents of less than 20 %. // 6.2.2. // Crude ash: // // - 1,5 units of the declared content. // 6.2.3. // Crude fibre: // // - 1 unit of the declared content. // 6.3. // Where the variation noted is in the opposite direction to those referred to respectively in 6.1 and 6.2: // 6.3.1. // Crude protein: // // - tolerance twice that permitted for that substance in 6.1.1. // 6.3.2. // Crude oils and fats: // // - identical tolerance to that permitted for that substance in 6.1.2. // 6.3.3. // Crude ash, crude fibre: // // - tolerance three times that permitted for those substances in 6.2.2 and 6.2.3. PART B Declaration of analytical constituents 1.2.3,4 // // // // Feedingstuffs // Analytical constituents and levels // Species or category of animal 1.2.3.4 // // // Compulsory declarations according to Article 5 (1) (f) // Optional declarations according to Article 5 (3) (k) // // // // // (1) // (2) // (3) // (4) // // // // 1.2.3.4 // // // // // Complete Feedingstuffs // - Crude protein - Crude oils and fats - Crude fibre - Crude ash // Animals except pets other than dogs or cats // Pets other than dogs or cats // // - Lysine // Pigs // Animals other than pigs // // - Methionine // Poultry // Animals other than poultry // // - Cystine - Threonine - Tryptophan // // All animals // // - Energy value // // Poultry (calculated according to EEC method) // // // // Pigs and ruminants (calculated according to national official methods) // // - Starch // // // // - Total sugar (as sucrose) // // // // - Total sugar plus starch // // // // - Calcium // // All animals // // - Sodium // // // // - Phosphorus // // // // - Magnesium // // // // - Potassium // // // // // // // Complementary feedingstuffs - Mineral // - Crude protein - Crude fibre - Crude ash - Crude oils and fats - Lysine // // All animals // // - Methionine // // // // - Cystine // // // // - Threonine // // // // - Tryptophan // // // // - Calcium - Phosphorus - Sodium // All animals // // // - Magnesium // Ruminants // Animals other than ruminants // // - Potassium // // All animals // // // // 1.2.3,4 // // // // Feedingstuffs // Analytical constituents and levels // Species or category of animal 1.2.3.4 // // // Compulsory declarations according to Article 5 (1) (f) // Optional declarations according to Article 5 (3) (k) // // // // // (1) // (2) // (3) // (4) // // // // 1.2.3.4 // // Complementary feedingstuffs - Molassed // - Crude protein - Crude fibre - Total sugar (as sucrose) - Crude ash // All animals // // // - Crude oils and fats - Calcium - Phosphorus - Sodium - Potassium // // All animals // // - Magnesium 0,5 % < 0,5 % // Ruminants // Animals other than ruminants All animals // // // // // Complementary feedingstuffs - Other // - Crude protein - Crude oils and fats - Crude fibre - Crude ash // Animals except pets other than dogs or cats // Pets other than dogs and cats // // - Calcium 5 % < 5 % // Animals other than pets // Pets All animals // // - Phosphorus 2 % < 2 % // Animals other than pets // Pets All animals // // - Magnesium 0,5 % < 0,5 % // Ruminants // Animals other than ruminants // // - Sodium // // // // - Potassium // // All animals // // - Energy value // // Poultry (declaration according to EEC method) // // // // Pigs and ruminants (declaration according to national official methods // // - Lysine // Pigs // Animals other than pigs // // - Methionine // Poultry // Animals other than poultry // // - Cystine - Threonine - Tryptophan - Starch // // All animals' // // - Total sugar (as sucrose) // // // // - Total sugar plus starch // // // // // //_ 1,5 units for declared contents of less than 20 %. 6.2.2 . Crude ash : // _ 1,5 units of the declared content . 6.2.3 . Crude fibre : // _ 1 unit of the declared content . 6.3 . Where the variation noted is in the opposite direction to those referred to respectively in 6.1 and 6.2 : 6.3.1 . Crude protein : // _ tolerance twice that permitted for that substance in 6.1.1 . 6.3.2 . Crude oils and fats : // _ identical tolerance to that permitted for that substance in 6.1.2 . 6.3.3 . Crude ash, crude fibre : // _ tolerance three times that permitted for those substances in 6.2.2 and 6.2.3 . PART B Declaration of analytical constituents 1.2.3,4Feedingstuffs Analytical constituents and levels Species or category of animal 1.2.3.4Compulsory declarations according to Article 5 ( 1 ) ( f ) Optional declarations according to Article 5 ( 3 ) ( k ) // // // // ( 1 ) ( 2 ) ( 3 ) ( 4 ) // // // // 1.2.3.4 // // // // Complete Feedingstuffs _ Crude protein _ Crude oils and fats _ Crude fibre _ Crude ash Animals except pets other than dogs or cats Pets other than dogs or cats // _ Lysine Pigs Animals other than pigs // _ Methionine Poultry Animals other than poultry // _ Cystine _ Threonine _ Tryptophan All animals // _ Energy value Poultry ( calculated according to EEC method ) // // Pigs and ruminants ( calculated according to national official methods ) // _ Starch _ Total sugar ( as sucrose ) _ Total sugar plus starch _ Calcium All animals // _ Sodium _ Phosphorus _ Magnesium _ Potassium Complementary feedingstuffs _ Mineral _ Crude protein _ Crude fibre _ Crude ash _ Crude oils and fats _ Lysine All animals // _ Methionine _ Cystine _ Threonine _ Tryptophan _ Calcium _ Phosphorus _ Sodium All animals // // _ Magnesium Ruminants Animals other than ruminants // _ Potassium // All animals // // // // 1.2.3,4Feedingstuffs Analytical constituents and levels Species or category of animal 1.2.3.4Compulsory declarations according to Article 5 ( 1 ) ( f ) Optional declarations according to Article 5 ( 3 ) ( k ) // // // // ( 1 ) ( 2 ) ( 3 ) ( 4 ) // // // // 1.2.3.4 // Complementary feedingstuffs _ Molassed _ Crude protein _ Crude fibre _ Total sugar ( as sucrose ) _ Crude ash All animals // // _ Crude oils and fats _ Calcium _ Phosphorus _ Sodium _ Potassium All animals // _ Magnesium 0,5 % < 0,5 % Ruminants Animals other than ruminants All animals // // // // Complementary feedingstuffs _ Other _ Crude protein _ Crude oils and fats _ Crude fibre _ Crude ash Animals except pets other than dogs or cats Pets other than dogs and cats // _ Calcium 5 % < 5 % Animals other than pets Pets All animals // _ Phosphorus 2 % < 2 % Animals other than pets Pets All animals // _ Magnesium 0,5 % < 0,5 % Ruminants Animals other than ruminants // _ Sodium // // // _ Potassium // All animals // _ Energy value // Poultry ( declaration according to EEC method ) // // // Pigs and ruminants ( declaration according to national official methods // _ Lysine Pigs Animals other than pigs // _ Methionine Poultry Animals other than poultry // _ Cystine _ Threonine _ Tryptophan _ Starch All animals' // _ Total sugar ( as sucrose ) // // // _ Total sugar plus starch // // // // // //